DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Bentley on January 25, 2022.
The application has been amended as follows: 
18.	A system comprising:
a watch body comprising:
a housing having a first side and a second side opposite the first side;
a controller within the housing; [[and]]
an attachment element arranged on the second side of the housing;
a display supported on the first side of the housing; 
a first communication interface provided on the second side of the housing; and
band retaining features on opposing sides of the housing;
a watch band releasably connectable to the housing by the band retaining features; 
a first functional module comprising a first electronic component for performing a first function, wherein the first electronic component is operably connected to the controller when the first functional module is attached to the attachment element; and
a second functional module comprising a second electronic component for performing a second function, different than the first function, wherein the second electronic component is operably connected to the controller when the second functional module is attached to the attachment element,
wherein at least one of the first and second function modules further comprises a second communication interface arranged such that, when at least one of said first or second s is attached to the body at the second side of the housing, the controller is operably connected to the electronic component via the first communication interface and the second communication interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN A. LEON/           Primary Examiner, Art Unit 2833